DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9, and 10 are objected to because of the following informalities:   
Claims 3, 5, and 7 recite “the side”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a side”.
Claim 7 recites “wherein the lock has an actuating”. The Examiner believes that “wherein the lock has an actuator” may be the correct words to use here.
Claim 9 recites “a shaft section”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the shaft section”.
Claim 10 recites “a geometric shape of the shaft section”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a geometric shape of the shaft section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0270636 to Iwasaka et al.  (Hereinafter “Iwasaka”).
 Regarding claim 1, Iwasaka discloses an endoscope (Fig. 1 – endoscope 10) having an endoscope head (Fig. 2 - distal end portion body 30) and an Albarran lever (Fig. 4 – elevator 46) that is attachable to the endoscope head ([0063] - attachment and removal of the elevator 46 to and from the distal end portion body 30 can be performed), wherein the Albarran lever has the following: 
a tool guide surface with which a tool that is guidable through a working channel of an endoscope may come into contact (Fig. 6 – elevator 46; [0042]- The guided treatment tool is erected by the elevator 46), and 
a detent (Fig. 4 - rotating shaft housing groove 46 b) for form-fit locking to a force transmission section (Fig. 4 – rotating shaft 42a) of the endoscope head of the endoscope that is actuatable from a proximal side of the endoscope (Fig. 4), wherein the force transmission section transmits a force to the Albarran lever in order to pivot the Albarran lever ([0049]- the rotating shaft 42a …pivotally supported in a rotatable manner… and constitutes the rotating shaft of the elevator 46).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0270636A1 to Iwasaka et al. (hereinafter "Iwasaka") in further view of U.S. Patent No. 5,707,344 to Nakazawa et al. (hereinafter “Nakazawa”).
Regarding claim 2, Iwasaka discloses the claimed invention as discussed above concerning Claim 1, and Iwasaka  further discloses wherein the detent has a geometric shape on the proximal side of the Albarran lever (Fig. 4 - rotating shaft housing groove 46 b; [0051]-This rotating shaft housing groove 46 b is formed to have a rectangular shape with the size that can house a shaft distal end portion 42 b) that corresponds to a countershape of a shaft section of the force transmission section of the endoscope head ([0050]-a shaft distal end portion 42 b having a rectangular section), the Albarran lever is mountable on this shaft section ([0051]- the rotating shaft receiving portion 46 a is provided on the elevator 46), but Iwasaka  does not expressly teach a lock of the detent prevents the Albarran lever from being removed from the shaft section of the force transmission section of the endoscope head. 
However, Nakazawa teaches of an analogous endoscopic device including a lock of the detent prevents the Albarran lever from being removed from the shaft section of the force (Fig. 32A - temporary lock member 232; see Col. 25, lines 6-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to include the lock of the detent, as seen above in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to prevent erroneous use of the endoscope (Col. 25, lines 18-19 of Nakazawa).
The modified device of Iwasaka in further view of Nakazawa will hereinafter be referred to as modified Iwasaka.
Regarding claim 3, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 2, but modified Iwasaka does not expressly teach wherein the lock is provided on the side of the Albarran lever opposite from the tool guide surface.  
However, Nakazawa teaches of an analogous endoscopic device wherein the lock is provided on the side of the Albarran lever opposite from the tool guide surface (Fig. 32a - temporary lock member 232; see Col. 25, lines 6-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to include the lock, as seen above in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to prevent erroneous use of the endoscope (Col. 25, lines 18-19 of Nakazawa).
Regarding claim 4, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 2, but modified Iwasaka does not expressly teach wherein the lock is a locking lever that is provided on the Albarran lever and is movable relative to the Albarran lever. 
However,  the embodiment of Fig. 14 of Iwasaka teaches of an analogous endoscopic device wherein the lock is a locking lever that is provided on the Albarran lever and is movable relative to the Albarran lever (Fig. 14 – plate spring 52b; see [0066-0068]- plate springs 52 b and 54 b are elastically deformed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Iwasaka to include the locking lever, as seen above in the teachings of Iwasaka. It would have been advantageous to make the combination in order to attach and fix the Albarran lever ([0066] of Iwasaka).
Regarding claim 5, modified Iwasaka, teaches the claimed invention as discussed above concerning Claim 4, and Iwasaka further discloses wherein the Albarran lever has a rotary shaft on the side of the Albarran lever opposite from the tool guide surface (Fig. 4 – rotating shaft 42a), but modified Iwasaka does not expressly teach the locking lever being rotatable on the rotary shaft relative to the Albarran lever.  
However, the embodiment of Fig. 14 of Iwasaka teaches of an analogous endoscopic device including the locking lever being rotatable on the rotary shaft relative to the Albarran lever ([0066]- a plate spring 52 b is integrated with an elevator body 52).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to include the locking lever ([0066] of Iwasaka).
Regarding claim 6, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 2, but modified Iwasaka does not expressly teach wherein the lock is a slider that is provided on the Albarran lever and is displaceable relative to the Albarran lever  (Fig. 32a - temporary lock member 232; see Col. 25, lines 6-24).
However, Nakazawa teaches of an analogous endoscopic device wherein the lock is a slider that is provided on the Albarran lever and is displaceable relative to the Albarran lever
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to include the lock as a slider, as seen above in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to prevent erroneous use of the endoscope (Col. 25, lines 18-19 of Nakazawa).
Regarding claim 7, modified Iwasaka the claimed invention as discussed above concerning Claim 2, but modified Iwasaka does not expressly teach wherein the lock has an actuating, on the side of the Albarran lever opposite from the tool guide surface, for actuating the lock. 
However, Nakazawa teaches of an analogous endoscopic device wherein the lock has an actuating, on the side of the Albarran lever opposite from the tool guide surface, for actuating the lock (Fig. 32 - flange portion 233; see Col. 25, lines 6-24))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Iwasaka to include the lock having an actuating, as seen above in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to prevent erroneous use of the endoscope (Col. 25, lines 18-19 of Nakazawa).
Regarding claim 8, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 1, but modified Iwasaka does not expressly teach wherein the Albarran lever is made of plastic. 
However, Nakazawa teaches of an analogous endoscopic device wherein the Albarran lever is made of plastic (Col. 57, lines 13-14- The raising base 840 is made of an insulating plastic material or the like).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Iwasaka to include the lever is made of plastic, as seen above in the teachings above of Nakazawa. It would have been advantageous to make the combination in order to provide an insulating material (Col. 57, lines 13-15 of Nakazawa).
 Regarding claim 9, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 2, and Iwasaka further discloses wherein a shaft section of the force transmission section of the endoscope head (rotating shaft -42a) and the detent of the Albarran lever  (Fig. 4 - rotating shaft housing groove 46 b) establish a form-fit connection via which the force for pivoting the Albarran lever is transmittable from the endoscope head to the Albarran (Fig. 4; [0051-This rotating shaft housing groove 46 b is formed to have a rectangular shape with the size that can house a shaft distal end portion 42 b).  
Regarding claim 10, modified Iwasaka teaches the claimed invention as discussed above concerning Claim 9, and Iwasaka further discloses wherein the geometric shape of the detent of the Albarran lever forms a countershape to the geometric shape of the shaft section of the force transmission section of the endoscope head (Fig. 4; [0051-This rotating shaft housing groove 46 b is formed to have a rectangular shape with the size that can house a shaft distal end portion 42 b).  
Regarding claim 11, Iwasaka discloses the claimed invention as discussed above concerning Claim 1, but Iwasaka does not expressly teach wherein the endoscope has a cap that is mountable on the outer circumference of the endoscope head from the distal side, wherein the cap is separate from a traction cable for actuating the Albarran lever.  
However, Nakazawa teaches of an analogous endoscopic device wherein the endoscope has a cap that is mountable on the outer circumference of the endoscope head from the distal side, wherein the cap is separate from a traction cable for actuating the Albarran lever (Fig. 20- distal end cover 116 & forceps raising wire 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to include the cap of Nakazawa. It would have been advantageous to make the combination for covering the distal end portion of the insertion portion (Col. 2, lines 24-26 of Iwasaka).
Regarding claim 12, Iwasaka discloses the claimed invention as discussed above concerning to Claim 1, but Iwasaka does not expressly teach wherein the endoscope is a duodenoscope.
However, Nakazawa teaches of an analogous endoscopic device wherein the endoscope is a duodenoscope (Col. 1 – lines 15-16 - a medical endoscope such as a gastroscope or a duodenal scope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iwasaka to utilize the endoscope as a duodenoscope, as seen above in the teachings of Nakazawa. It would have been advantageous to make the combination in order to perform observation and treatment of a patient (Col. 1, lines 15-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795